EXHIBIT 4.2 THE TERMS AND CONDITIONS OF THE RIGHTS OFFERING ARE SET FORTH IN THE COMPANY’S PROSPECTUS DATED MAY 29, 2013 (THE “PROSPECTUS”) AND ARE INCORPORATED HEREIN BY REFERENCE.COPIES OF THE PROSPECTUS ARE AVAILABLE FROM BROADRIDGE CORPORATE ISSUER, INC. THE INFORMATION AGENT BY CALLINGTOLL FREE XXX-XXX-XXXX. ZOOM TELEPHONICS, INC. Incorporated under the laws of the State of Delaware NON – TRANSFERABLE SUBSCRIPTION RIGHTS CERTIFICATE Evidencing Non–transferable Subscription Rights to Purchase Shares of Common Stock, Par Value $0.01 Per Share, of Zoom Telephonics, Inc. at a Subscription Price of $0.28 per Share THE SUBSCRIPTION RIGHTS WILL EXPIRE IF NOT EXERCISED ON OR BEFORE 5:00 PM NEW YORK CITY TIME ON AUGUST 9, 2 THIS CERTIFIES THAT the registered owner whose name is inscribed hereon is the owner of the number of non-transferable subscription rights (“Rights”) set forth above. Each whole Right entitles the holder thereof to subscribe for and purchase,subject to potential purchase limits for shareholders attempting to own 5% or more of our shares, one share of Common Stock, with a par value of $0.01 per share, of Zoom Telephonics, Inc., a Delaware corporation, (the “Company”), at a subscription price of 0.28 per share (the “Basic Subscription Privilege”), pursuant to a rights offering (the “Rights Offering”), on the terms and subject to the conditions set forth in the Prospectus. If any shares of Common Stock available for purchase in the Rights Offering are not purchased by other holders of Rights pursuant to the exercise of their Basic Subscription Privilege (the “Excess Shares”), any Rights holder that exercises its Basic Subscription Privilege in full may subscribe for a number of Excess Shares consistent with the terms and conditions of the Rights Offering, as described in the Prospectus (the “Oversubscription Rights”). The Rights represented by this Subscription Rights Certificate may be exercised by completing the form below and by returning the full payment for each share of purchased Common Stock in accordance with the instructions contained herein.You should receive your share certificates within one week of the expiration date of this rights offering, which expires August 9, 2013,unless there is an extension, which is unlikely but possible.Shares issued upon exercise of the subscription rights may be sold, along with the Company's outstanding shares of common stock, on the over-the-counter market. The Company is not offering, selling, or soliciting any purchase of shares in any state or other jurisdiction in which the rights offering is not permitted. The Company’s ability to utilize its net operating loss carry forwards (NOLs) against future taxable income, if any, would be substantially limited if it were to undergo an ownership change within the meaning of Section 382 of the Internal Revenue Code.The Company has the right, in its sole and absolute discretion, to limit the exercise of Rights, including instructing the subscription agent to limit or refuse to honor any exercise of Rights if that exercise of Rights might, in the Company’s sole and absolute discretion, result in a subscriber owning 5% or more of the Company’s Common Stock and jeapordize the Company’s NOLs. Dated May 29, 2013 Frank Manning President and Chief Executive Officer PLEASE COMPLETE, SIGN, AND DELIVER THE FOLLOWING BOX 1. o Please do not exercise my Subscription Rights for shares of Common Stock.(If you check this box, please skip to the Signature section on the other side of this page.) BOX 2. o Please exercise Subscription Rights and purchase shares of the Common Stock as set forth on the other side of this page. (Please continue on the other side of this page.) 1 NUMBER OF SHARES YOU’D LIKE TO BUY PAYMENT Shares requested for Basic Subscription Rights* x $.28/share $(line 1) Shares requested for Oversubscription Rights Purchase** x $.28/share $(line 2) TOTAL PAYMENT REQUIRED(sum of line 1 and line 2)
